DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
samples lines is ungrammatical; [0022];
“isosychronous” should be “isosynchronous”; [0032]’;
“by loss-less compressing the symbols” should be “by loss-lessly compressing the symbols”; [0056];
“during the,in some cases computationally” should be “during the, in some cases, computationally”; [0068].
“in each pre-fetch step” should be “in each pre-fetch step.”; [0073].

Appropriate correction is required.

Priority
Examiner notes the ADS filed on 11/06/2020 does not show the relationship of the instant application or the parent application to PCT/US19/35121 filed 06/03/2019. Applicant may wish to update the ADS. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al., (U.S. Patent Application Publication No. 2018/0192071 A1), [hereinafter Chuang].
Regarding claim 1, Chuang discloses a method for encoding of a video sequence in an encoder or decoding of the video sequence in a decoder (Video coding involves compressing (and decompressing) a digital video signal; 0003) comprising:
parsing an initial motion vector from the video sequence associated with a block (at step 1504, the decoder retrieves (e.g., from a first buffer) a first motion vector (e.g., an unrefined MV) associated with the current frame; 0107 and Fig. 15);
determining a plurality of samples to permit both motion vector refinement and motion compensation  (the decoding method includes using the second motion vector and the third motion vector to perform motion compensation, overlapped block motion compensation, deblocking, or any combination thereof; 0012 and At step 1506, the decoder executes a first portion of the decoding process (e.g., the parsing stage, a MV/MVP derivation, and/or a MV refinement technique) using the first motion vector; 0107 and Fig. 15) based on parsing the initial motion vector and based on a size of the block (In some examples, the minimum sub-PU size is a 4.times.4 block; 0066 and Referring to FIG. 5, the template 502 includes the reconstructed pixels from four rows above the current block 504 and from four columns to the left of the current block 504 to perform the matching in Ref 0 506 for Cur Pic 508; 0068 and Fig. 5) and a number of taps associated with an interpolation filter  (An 8-tap filter can be used to generate the eight candidate blocks for each of the blocks 1004, and the cost of each candidate can be evaluated using SAD; 0072 and Fig. 10);
pre-fetching the plurality of samples (an integer-pixel square search is performed around block 1002.  As shown in this example, eight candidates (the eight large circles 1004A-1004H in FIG. 10, collectively referred to as 1004) are evaluated; 0072);
performing the motion vector refinement to determine a final motion vector using a first subset of the plurality of samples (At step 1508, the decoder retrieves a second motion vector (e.g., from a second buffer) associated with the current frame (e.g., a refined MV); 0107 and Fig. 15); and
performing the motion compensation using a second subset of the plurality of samples (At step 1510, the decoder executes a second portion of the decoding process (e.g., the reconstruction stage, the motion compensation portion, a deblocking portion, and/or OBMC) using the second motion vector; 0107 and Fig. 15).
Regarding claim 2, Chuang discloses all the limitations of claim 1, as discussed above. Chuang also discloses determining a maximum distance between the initial motion vector and the final motion vector; and determining the plurality of samples based on the maximum distance between the initial motion vector and the final motion vector  (For example, the cost of block 1002 can be calculated as the sum of absolute difference (SAD) of (Cur'--L0_pred) to calculate the initial cost.  In the first stage of the search, an integer-pixel square search is performed around block 1002.  As shown in this example, eight candidates (the eight large circles 1004A-1004H in FIG. 10, collectively referred to as 1004) are evaluated.  The distance between two adjacent circles (e.g., 1004A and 1004B), and the distance between the square block 1002 and the adjacent circle (e.g., 1004B) is one pixel (i.e., maximum distance).  An 8-tap filter can be used to generate the eight candidate blocks for each of the blocks 1004, and the cost of each candidate [i.e., plurality of samples] can be evaluated using SAD.  The candidate of the eight candidates 1004 with the best cost (e.g., the lowest cost, if using SAD) is selected as the best MV candidate in the first stage, shown as 1004H in this example.  In the second stage, a half-pixel square search is performed around the best MV candidate (1004H, in this example) from the first stage, as shown as eight small circles 1006A-1006H (collectively half-pixels 1006).  An 8-tap filter can also be used to generate a candidate block for each of the half-pixels 1006), and the cost can be determined using SAD.  The MV candidate with the best cost (e.g., lowest cost) is selected as the final MV that is used for final motion compensation; 0072).
Regarding claim 3, Chuang discloses all the limitations of claim 1, as discussed above. Chuang also discloses determining the number of taps associated with an interpolation filter; and determining the plurality of samples based on the number of taps associated with the interpolation filter (In the first stage of the search, an integer-pixel square search is performed around block 1002.  As shown in this example, eight candidates (the eight large circles 1004A-1004H in FIG. 10, collectively referred to as 1004) are evaluated.  The distance between two adjacent circles (e.g., 1004A and 1004B), and the distance between the square block 1002 and the adjacent circle (e.g., 1004B) is one pixel.  An 8-tap filter (i.e., first number of taps) can be used to generate the eight candidate blocks for each of the blocks 1004, and the cost of each candidate can be evaluated using SAD.  The candidate of the eight candidates 1004 with the best cost (e.g., the lowest cost, if using SAD) is selected as the best MV candidate in the first stage, shown as 1004H in this example.  In the second stage, a half-pixel square search is performed around the best MV candidate (1004H, in this example) from the first stage, as shown as eight small circles 1006A-1006H (collectively half-pixels 1006).  An 8-tap filter (i.e., second number of taps) can also be used to generate a candidate block for each of the half-pixels 1006), and the cost can be determined using SAD; 0072).
Regarding claim 4, Chuang discloses all the limitations of claim 1, as discussed above. Chuang also discloses determining the size of the block; and determining the plurality of samples based on the size of the block (In some examples, the minimum sub-PU size is a 4.times.4 block; 0066 and Referring to FIG. 5, the template 502 includes the reconstructed pixels from four rows above the current block 504 and from four columns to the left of the current block 504 to perform the matching in Ref 0 506 for Cur Pic 508; 0068 and Fig. 5).
Regarding claim 5, Chuang discloses all the limitations of claim 1, as discussed above. Chuang also discloses wherein a maximum distance between the initial motion vector and the final motion vector, measured in samples, is limited by a video compression technology or standard (In VECG-AZ05, BIO utilizes one 5.times.5 window to derive the motion refinement of one sample, so for one N.times.N block, the motion compensated results and corresponding gradient information of one (N+4).times.(N+4) block are required to derive the sample-based motion refinement of current block.  And one 6-Tap gradient filter and one 6-Tap interpolation filter are used to generate the gradient information in BIO; 0060).
Regarding claim 6, Chuang discloses all the limitations of claim 5, as discussed above. Chuang also discloses wherein, in accordance with the video compression technology or standard, and in association with the video sequence, another block is reconstructed without a motion vector refinement step, and wherein a first number of taps is used in association with a first interpolation filter associated with the block, and wherein a second number of taps is used in association with a second interpolation filter associated with the another block (In the first stage of the search, an integer-pixel square search is performed around block 1002.  As shown in this example, eight candidates (the eight large circles 1004A-1004H in FIG. 10, collectively referred to as 1004) are evaluated.  The distance between two adjacent circles (e.g., 1004A and 1004B), and the distance between the square block 1002 and the adjacent circle (e.g., 1004B) is one pixel.  An 8-tap filter (i.e., first number of taps) can be used to generate the eight candidate blocks for each of the blocks 1004, and the cost of each candidate can be evaluated using SAD.  The candidate of the eight candidates 1004 with the best cost (e.g., the lowest cost, if using SAD) is selected as the best MV candidate in the first stage, shown as 1004H in this example.  In the second stage, a half-pixel square search is performed around the best MV candidate (1004H, in this example) from the first stage, as shown as eight small circles 1006A-1006H (collectively half-pixels 1006).  An 8-tap filter (i.e., second number of taps) can also be used to generate a candidate block for each of the half-pixels 1006), and the cost can be determined using SAD; 0072). 
Regarding claim 7, Chuang discloses all the limitations of claim 6, as discussed above. Karczewicz suggests wherein a sum of the first number of taps and a maximum distance between the initial motion vector and the final motion vector, measured in samples, is equal to the second number of taps (In some examples the constraint includes whether the derived MVs are symmetric, whether the MV differences between the initial MVs and the MVs derived by DMVD methods are symmetric (i.e., same number of taps); 0006).
Regarding claim 8, Chuang discloses all the limitations of claim 6, as discussed above. Karczewicz also suggests wherein the first number of taps is different than the second number of taps (whether the derived MVs are anti-symmetric, whether the MV differences between the initial MVs and the MVs derived by DMVD methods are anti-symmetric (i.e., different number of taps); 0006).
Regarding claim 10, Chuang discloses all the limitations of claim 6, as discussed above. Karczewicz suggests wherein the first subset of the plurality of samples is different than the second subset of the plurality of samples (generating, using decoder-side motion vector derivation (DMVD), a plurality of derived motion vectors, determining a first derived motion vector and a second derived motion vector from the plurality of derived motion vectors based on a cost metric, comprising: determining that the first derived motion vector and the second derived motion vector satisfy at least one constraint on a relationship between the first derived motion vector and the second derived motion vector, the relationship comprising: the first derived motion vector and the second derived motion vector have a symmetric motion vector difference, the first derived motion vector and the second derived motion vector have a pseudo symmetric motion vector difference, the first derived motion vector and the second derived motion vector are anti-symmetric (i.e., different samples), the first derived motion vector and the second derived motion vector have an anti-symmetric motion vector difference, or the first derived motion vector and the second derived motion vector have a pseudo anti-symmetric motion vector difference, and decoding a current block using the determined first derived motion vector and the second derived motion vector using bi-prediction; 0007).
Therefore, it would have been obvious at the time the invention was filed to integrate the coding concepts of Chuang with the symmetry concepts of Karczewicz. The motivation would be to provide a more efficient coding tool. Karczewicz at 0006. 
Regarding claim 11, Chuang discloses all the limitations of claim 1 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.  
Regarding claim 12, Chuang discloses all the limitations of claim 2 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.
Regarding claim 13, Chuang discloses all the limitations of claim 3 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13.
Regarding claim 14, Chuang discloses all the limitations of claim 4 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14. 
Regarding claim 15, Chuang discloses all the limitations of claim 5 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.  
Regarding claim 16, Chuang discloses all the limitations of claim 6 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.  
Regarding claim 17, Chuang discloses all the limitations of claim 7 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.  
Regarding claim 18, Chuang discloses all the limitations of claim 8 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.  
Regarding claim 19, Chuang discloses all the limitations of claim 10 in method form rather than device form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 19.
Regarding claim 20, Chuang discloses all the limitations of claim 1 in method form rather than computer readable medium form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang, further in view of Chen et al., Algorithm Description of Joint Exploration Test Model 6 (JEM 6), Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 6th Meeting: Hobart, AU, 31 March – 7 April 2017, Document: JVET-F1001-v2, hereinafter (“Chen”).
Regarding claim 9, Chuang discloses all the limitations of claim 1, as discussed above. However, Chuang does not explicitly disclose wherein a video coding technology or standard prevents the motion vector refinement for at least one pre-determined block size.
Chen suggests wherein a video coding technology or standard prevents the motion vector refinement for at least one pre-determined block size (In the JEM, two search patterns are supported – an unrestricted center-biased diamond search (UCBDS) and an adaptive cross search for MV refinement at the CU level and sub-CU level, respectively. For both CU and sub-CU level MV refinement, the MV is directly searched at quarter luma sample MV  accuracy, and this is followed by one-eighth luma sample MV refinement. The search range of MV refinement for the CU and sub-CU step are set equal to 8 luma samples; pg. 24 §2.3.7.5).
Therefore, it would have been obvious at the time the invention was filed to incorporate the coding concepts of Chuang with the standards concepts of Chen. The motivation would be to implement a codec that is interoperable with other codecs supported by a standards body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487